By stipulation this cause was consolidated with cause No. 16648, Julia Johnson et al. v. American Trust Company et al. (this day decided), 125 Okla. 172, 256 P. 925, and in this case it is conceded that plaintiff's right to recover is dependent entirely upon Julia Johnson's being declared the lawful wife of Mose Pettigrew at the time of his death and Foster Pettigrew and Hinabe Pettigrew being the legitimate offspring of Julia Johnson and Mose Pettigrew, and, in view of the fact that this court has by opinion in said case No. 16648, this day filed, affirmed the judgment of the district court of Pontotoc county holding that Mose Pettigrew and Julia Johnson were not husband and wife at the date of the death of Mose Pettigrew and that Foster Pettigrew and Hinabe Pettigrew were *Page 174 
not the legitimate children of Mose Pettigrew and Julia Johnson, but were the illegitimate children of Julia, it necessarily follows that the judgment of the district court of Pontotoc county in this cause must be, and is hereby, in all things affirmed.
BRANSON, C. J., MASON, V. C. J., and LESTER, CLARK, RILEY, and HEFNER, JJ., concur.